

117 S1328 IS: Farm to School Act of 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1328IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Leahy (for himself, Mr. Tillis, Mr. Brown, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Richard B. Russell National School Lunch Act to reauthorize the farm to school program, and for other purposes.1.Short titleThis Act may be cited as the Farm to School Act of 2021.2.Access to local foods: farm to school programSection 18(g) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)) is amended—(1)in paragraph (1)—(A)by striking the paragraph designation and heading and all that follows through means and inserting the following:(1)DefinitionsIn this subsection:(A)Agricultural producerThe term agricultural producer means a farmer, rancher, or fisher (including of farm-raised fish).(B)Eligible institutionThe term eligible institution means; and(B)by adding at the end the following:(C)Farm to school programThe term farm to school program means a program that—(i)benefits an eligible institution, as determined by the Secretary; and(ii)carries out—(I)planting and maintenance of farms or gardens;(II)procurement from local agricultural producers; or(III)educational activities relating to agriculture, nutrition, or food.;(2)in paragraph (2)—(A)by striking schools each place it appears and inserting institutions;(B)by inserting land-grant colleges and universities, before and nonprofit; and(C)by striking grants and technical assistance and inserting grants, technical assistance, research, and evaluation;(3)in paragraph (3)—(A)in subparagraph (A)—(i)in clause (i), by inserting and technical assistance after training;(ii)by redesignating clauses (vi) and (vii) as clauses (vii) and (viii), respectively; and(iii)by inserting after clause (v) the following:(vi)implementing educational activities relating to agriculture, nutrition, or food;; and(B)by striking subparagraph (C) and inserting the following:(C)Improved procurement and distribution(i)In generalIn awarding grants under this subsection, the Secretary shall seek to improve local food procurement and distribution options for agricultural producers and eligible institutions.(ii)Aggregation, processing, transportation, and distributionIn advancing local food procurement options and other farm to school program objectives, the Secretary may provide funding for projects that include innovative approaches to aggregation, processing, transportation, and distribution.(D)Awards(i)Maximum amountThe total amount provided to a grant recipient under this subsection shall not exceed $500,000.(ii)TermThe term of an award shall not exceed 3 years.(iii)Purpose and scopeIn making awards under this subsection, the Secretary shall seek to make awards of diverse amounts and duration in order to best match the award to the purpose and scope of the project to be funded.(E)LimitationThe Secretary may not award a grant under this subsection if the grant funds would be used solely for the purpose of carrying out a conference.;(4)in paragraph (4)—(A)in subparagraph (B), by inserting , Tribal, after State; and(B)by adding at the end the following:(C)Tribal agenciesThe Secretary may allow a Tribal agency to use funds provided to the Indian Tribe of the Tribal agency through a Federal agency (including the Indian Health Service) or any other Federal benefit to satisfy all or part of the non-Federal share described in subparagraph (A) if that use is consistent with the purpose of the funds or other Federal benefit provided.;(5)in paragraph (5)—(A)by redesignating subparagraphs (A) through (F) and (G) as clauses (i) through (vi) and (ix), respectively, and indenting the clauses appropriately;(B)in the matter preceding clause (i) (as so redesignated), by striking To the maximum extent practicable and inserting the following:(A)In generalTo the maximum extent practicable;(C)in clause (i) (as so redesignated), by striking school and inserting institution;(D)in clause (ii) (as so redesignated), by striking lunches and inserting meals;(E)by striking clause (iii) (as so redesignated) and inserting the following:(iii)(I)incorporate experiential and traditional and culturally appropriate food, nutrition, or agricultural education activities in curriculum planning; and(II)serve a high proportion of children from socially disadvantaged backgrounds;;(F)in clause (iv) (as so redesignated), by striking eligible schools and all that follows through partners and inserting eligible institutions, State and local agencies, Tribal organizations and agencies, agricultural producers or groups of agricultural producers, land-grant colleges and universities, and nonprofit entities;(G)in clause (vi) (as so redesignated), by striking and at the end;(H)by inserting after clause (vi) (as so redesignated) the following:(vii)expand the selection of local commodities for eligible institutions;(viii)identify and address chronic diet-related health issues of the children served by eligible institutions; and; and(I)by adding at the end the following:(B)Tribal community projectsIn the case of projects serving Tribal communities, the Secretary shall, to the maximum extent practicable, give highest priority to projects that best utilize products, including traditional foods, from Tribal agricultural producers, as determined by the Secretary.;(6)in paragraph (7)—(A)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and indenting appropriately;(B)by striking the paragraph designation and heading and all that follows through nonprofit entities— and inserting the following:(7)Technical assistance and research(A)In generalThe Secretary shall provide technical assistance, research, and information to assist eligible institutions, State and local agencies, Indian Tribal organizations, agricultural producers or agricultural producer groups, and nonprofit entities—;(C)in subparagraph (A) (as so designated)—(i)in clause (ii) (as so redesignated), by striking and at the end;(ii)in clause (iii) (as so redesignated), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(iv)to increase awareness of, and participation in, farm to school programs among agricultural and aquaculture producers or agricultural producer groups, including beginning farmers and ranchers, veteran farmers and ranchers, and socially disadvantaged farmers and ranchers (as those terms are defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a))).; and (D)by adding at the end the following:(B)Review(i)In generalNot later than 1 year after the date of enactment of the Farm to School Act of 2021 and every 3 years thereafter, the Secretary shall review and submit to the Committees on Agriculture and Education and Labor of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the progress that has been made in identifying and eliminating regulatory and other barriers related to developing farm to school programs.(ii)RequirementsIn preparing the report, the Secretary shall examine—(I)the direct and indirect regulatory compliance costs affecting the production and marketing of locally or regionally produced agricultural food products to school and early childhood food programs;(II)barriers to local and regional market access for small-scale production;(III)barriers to funding projects that meet the criteria described in paragraph (5)(A);(IV)barriers to local and regional market access for Tribal farmers and ranchers; and(V)barriers to funding Tribal projects under farm to school programs.;(7)in paragraph (8)—(A)in subparagraph (A), by striking $5,000,000 and inserting $15,000,000; and(B)by adding at the end the following:(C)AdministrationOf the funds provided to the Secretary under subparagraph (A), not more than 5 percent may be used to pay administrative costs incurred by the Secretary in carrying out this subsection.; and(8)in paragraph (9), by striking 2011 through 2015 and inserting 2022 through 2027.